DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more:
Claim 1 recites “generating a procedure report comprising one or more components related to the procedure, the one or more components comprising a visual indication of areas of the portion of the body anatomy navigated to by the probe”.
The limitation of generating a procedure report comprising one or more components comprising a visual indication, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper. For example, “generating” in the context of this claim encompasses the user observing a general anatomic image and marking where the probe is located on the image. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Additionally, the step of registering the image to patient coordinates is a step that under its broadest reasonable interpretation covers performance of the limitation in the mind. For example, “registering” in the context of this claim encompasses the user moving the received image so that the anatomy located within the image is aligned with the anatomy of the patient. Additionally, the step of providing the procedure report in a selected format is a step that under its broadest reasonable interpretation covers performance of the limitation in the mind or with the aid of pen and paper. For example, “providing” in the context of this claim encompasses the user printing out a copy of the report, marking up the print out and delivering the print out to another individual. 
The judicial exception is not integrated into a practical application. The additional steps of claim 1 include receiving of an image of a portion of a body anatomy of a patient, inserting a probe into the portion of the body anatomy, and performing the procedure, the procedure comprising navigating the probe within the portion of the body anatomy. Each of these steps amount to data gathering recited at a high level of generality which is required to obtain the input data for the generating step.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The receiving of an image of a portion of a body anatomy of a patient has been determined to be well-understood, routine, and conventional activity in the field. Receiving of an image of a portion of a body anatomy of a patient is widely known within the art, as evidenced by Roundhill (US 20170119354), [0013], “this step includes known techniques for performing 3D ultrasound imaging in which the probe transmits and received echo data from the patient to show a 2D or 3D image of the patient’s anatomy on a display”. Next, the inserting a probe into the portion of the body anatomy, and performing the procedure, the procedure comprising navigating the probe within the portion of the body anatomy has been determined to be well-understood, routine, and conventional activity in the field. Inserting a probe into a portion of the body and navigating the probe is widely known within the art as evidenced by Montegrande (US 7074189), Col. 8, lines 53-55, “the probe housing 22 is particularly suited for endovascular use, and can be inserted into and through either arteries and/or veins using techniques that are well known in the art” the fact that the probe is moved through either arteries and/or veins signifies that the probe is navigated through the arteries and/or veins. For these reasons, the additional steps do not result in the claim, as a whole, amounting to significantly more than judicial exception.
Claim 2 further limits the components included in the procedure report by having the components include one or more of the registering the image to patient coordinates, a navigation procedure, a type of probe, a three dimensional procedure overview, and a procedure conclusion which under its broadest reasonable interpretation can include the user saying the type of procedure or probe being used. The claim does not recite additional elements. 
Claim 3 recites the additional abstract ideas of “receiving a point of interest within the body anatomy; and determining, from the procedure report that the probe navigated to the point of interest during the procedure” which can be done mentally or by hand by having the user mark a region of interest and then look at the where the probe is located and determine if it navigated to the marked region of interest. The claim does not recite additional elements beyond these abstract ideas. 
Claim 4 recites the additional abstract idea of providing the procedure report in a timeline format based on at least one of a user action and a system status which can be done mentally or by hand by having the user mark specific times when the probe is at a specific location or performing a specific function. The claim does not recite additional elements beyond these abstract ideas. 
Claim 5 further limits the timeline format of claim 4 by having a user identifying specific points in time during the procedure which under its broadest reasonable interpretation can include the user writing down specific times on a sheet of paper. The claim does not recite additional elements. 
Claim 6 further limits the timeline format of claim 4 by having the additional element of a system identify specific points in time during the procedure which amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive step. The claim does not recite additional elements. 
Claim 7 further limits the data gathering step by merely specifying where the data is gathered from. The claim does not recite additional elements.
Claim 8 further limits the data gathering step of receiving an image by providing example of images that can be provided. The claim does not recite additional elements.
Claim 9 further limits the register step by merely providing instruction for how to perform the registering. The instructions can be done mentally or by hand. The claim does not recite additional elements.
Claim 10 recites the additional element of the tool tip comprising a magnetic sensor which is seen as a necessary element for data gathering and is well-understood, routine, and conventional in the field. Having a tool tip comprise a magnetic sensor is widely known within the art, as evidenced by Yoneyama (US 20130144168), [0005], “an ultrasound diagnostic apparatus is known that includes an ultrasonic probe with a magnetic position sensor attached thereto and has a function of navigating the ultrasonic probe to the position”. 
Claim 11 recites an additional abstract ides of having the format of the procedure report be predetermined, which can be done mentally or by hand. The claim does not recite any additional elements beyond these abstract ideas.
Claim 12 recites the additional abstract ides of providing the procedure report to an external system, which can be done mentally or by hand. The claim does not recite any additional elements beyond these abstract ideas. 
Claim 13 recites the additional abstract ides of comparing the procedure report to at least one of one or more previous procedures and a recognized standard, which can be done mentally or by hand. The claim does not recite any additional elements beyond these abstract ideas. 
Claim 14 recites “generating a procedure report based on a procedure comprising inserting a probe into the portion of the body anatomy, the probe comprising a tool tip configured to identify the position of the probe relative to the registered image and navigating the probe within the portion of the body anatomy, the procedure report comprising one or more components related to the procedure, the one or more components comprising a visual indication of the areas of the portion of the body anatomy navigated to by the probe”
The limitation of generating a procedure report comprising one or more components comprising a visual indication, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper. For example, “generating” in the context of this claim encompasses the user observing a general anatomic image and marking where the probe is located on the image. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Additionally, the step of registering the image to patient coordinates is a step that under its broadest reasonable interpretation covers performance of the limitation in the mind. For example, “registering” in the context of this claim encompasses the user moving the received image so that the anatomy located within the image is aligned with the anatomy of the patient. Additionally, the step of providing the procedure report in a selected format is a step that under its broadest reasonable interpretation covers performance of the limitation in the mind or with the aid of pen and paper. For example, “providing” in the context of this claim encompasses the user printing out a copy of the report, marking up the print out and delivering the print out to another individual. 
The judicial exception is not integrated into a practical application. The additional step of claim 14 includes receiving of an image of a portion of a body anatomy of a patient which amounts to data gathering recited at a high level of generality which is required to obtain the input data for the generating step.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The receiving of an image of a portion of a body anatomy of a patient has been determined to be well-understood, routine, and conventional activity in the field. Receiving of an image of a portion of a body anatomy of a patient is widely known within the art, as evidenced by Roundhill (US 20170119354), [0013], “this step includes known techniques for performing 3D ultrasound imaging in which the probe transmits and received echo data from the patient to show a 2D or 3D image of the patient’s anatomy on a display”. For these reasons, the additional steps do not result in the claim, as a whole, amounting to significantly more than judicial exception.
Claim 15 further limits the components included in the procedure report by having the components include one or more of the registering the image to patient coordinates, a navigation procedure, a type of probe, a three dimensional procedure overview, and a procedure conclusion which under its broadest reasonable interpretation can include the user saying the type of procedure or probe being used. The claim does not recite additional elements. 
Claim 16 recites the additional abstract ideas of “receiving a point of interest within the body anatomy; and determining, from the procedure report that the probe navigated to the point of interest during the procedure” which can be done mentally or by hand by having the user mark a region of interest and then look at the where the probe is located and determine if it navigated to the marked region of interest. The claim does not recite additional elements beyond these abstract ideas. 
Claim 17 recites “a processor, the processor configured to:…generating a procedure report based on a procedure comprising inserting a probe into the portion of the body anatomy, the probe comprising a tool tip configured to identify the position of the probe relative to the registered image and navigating the probe within the portion of the body anatomy, the procedure report comprising one or more components related to the procedure, the one or more components comprising a visual indication of the areas of the portion of the body anatomy navigated to by the probe”
The limitation of generating a procedure report comprising one or more components comprising a visual indication, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for the recitation of generic computer components. That is, other than reciting “a processor, the processor configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “the processor configured to” language, “generating” in the context of this claim encompasses the user observing a general anatomic image and marking where the probe is located on the image. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. While the step must be done via the “processor”, i.e. using a computer, merely doing something on a computer does not save it from being an abstract idea, assuming that the step could otherwise be done in one’s head. Additionally, the step of registering the image to patient coordinates is a step that under its broadest reasonable interpretation covers performance of the limitation in the mind. For example, “registering” in the context of this claim encompasses the user moving the received image so that the anatomy located within the image is aligned with the anatomy of the patient. Additionally, the step of providing the procedure report in a selected format is a step that under its broadest reasonable interpretation covers performance of the limitation in the mind. For example, “providing” in the context of this claim encompasses the user printing out a copy of the report, marking up the print out and delivering the print out to another individual. 
The judicial exception is not integrated into a practical application. The additional element of claim 17 is a probe configured to navigate at least a portion of a patient’s body. The probe is used for data gathering and is recited at a high-level of generality which is required to obtain the input data for the generating step. The additional step of claim 17 includes receiving of an image of a portion of a body anatomy of a patient which amounts to data gathering recited at a high level of generality which is required to obtain the input data for the generating step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The probe and step of receiving an image of a portion of a body anatomy of a patient have been determined to be well-understood, routine, and conventional activity in the field. Using a probe to navigate at least a portion of a patient’s body and receiving an image of a portion of a body anatomy of a patient is widely known within the art, as evidenced by Roundhill (US 20170119354), [0013], “this step includes known techniques for performing 3D ultrasound imaging in which the probe transmits and receives echo data from the patient to show a 2D or 3D image of the patient’s anatomy on a display”. The additional element of using a processor to perform the receiving step of claim 17 amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot integrate into a practical application or provide an inventive step. For these reasons, the additional steps do not result in the claim, as a whole, amounting to significantly more than judicial exception.
Claim 18 further limits the components included in the procedure report by having the components include one or more of the registering the image to patient coordinates, a navigation procedure, a type of probe, a three dimensional procedure overview, and a procedure conclusion which under its broadest reasonable interpretation can include the user saying the type of procedure or probe being used. The claim does not recite additional elements. 
Claim 19 recites the additional abstract ideas of “receiving a point of interest within the body anatomy; and determining, from the procedure report that the probe navigated to the point of interest during the procedure” which can be done mentally or by hand by having the user mark a region of interest and then look at the where the probe is located and determine if it navigated to the marked region of interest. The claim does not recite additional elements beyond these abstract ideas. 
Claim 20 recites the additional element of a display that displayed the procedure report in a timeline format. The displaying step is recited such that it amounts to no more than mere instruction to output the procedure report on a generic computer element, the outputted report is not being used in any specific way. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not recite additional elements.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the timeline format segmented based on user action” which is considered indefinite. The limitation further limits elements of claim 4 that are not required. For example if the system status was used in claim 4 to generated the timeline the limitations of claim 5 would not apply.
Claim 6 recites the limitation “the timeline format segmented based on system status” which is considered indefinite. The limitation further limits elements of claim 4 that are not required. For example if the user action was used in claim 4 to generated the timeline the limitations of claim 6 would not apply.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-11, and 14-19 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Besser (US 20220117676). 
Regarding claim 1, Besser teaches a method for analyzing a procedure ([0035]), the method comprising: 
receiving an image of a portion of a body anatomy of a patient (Abstract,[0081], [0088], [0112] disclose uploading a pre-procedural external image of the subject); 
registering the image to patient coordinates (Abstract, [0088], [0112] disclose aligning the subject coordinate system with the uploaded image); 
inserting a probe into the portion of the body anatomy ([0112], “inserting the insertion medical device…manually maneuvering the medical implement into the subject’s body”, the insertion medical device is considered to be the probe), the probe comprising a tool tip configured to identify the position of the probe relative to the registered image ([0096] discloses one or more sensors are located at the tip of the insertion device to allow tracking of the device. Figs. 3A-B show that the position of the tip is known relative to the registered image); 
performing the procedure, the procedure comprising navigating the probe within the portion of the body anatomy ([0112], “the caregiver inserting the insertion medical device…manually maneuvering the medical implement into the subject’s body, so as to guide it to the desired location in the body” the maneuvering of the medical implement to the desired location in the body is considered to be the procedure); 
generating a procedure report comprising one or more components related to the procedure (figs. 3A-B, [0110]-[0111] show the report displays a view showing the current placement of the insertion device), the one or more components comprising a visual indication of areas of the portion of the body anatomy navigated to by the probe (figs. 3A-B, [0110]-[0111] disclose viewing a live or playback display of placement of the insertion device that has been generated on monitor 212); and 
providing the procedure report in a selected format upon termination of the procedure (Fig. 3B, [0110]-[0111] disclose the playback view provides three distinct views, frontal, axial, and lateral that show a play by play of the movement of the insertion device over the entire procedure. The multiple views and “playback” recording are considered the selected format provide upon termination of the procedure).
Regarding claim 14, Besser teaches a method for analyzing a procedure ([0035]), the method comprising: 
receiving an image of a portion of a body anatomy of a patient (Abstract,[0081], [0088], [0112] disclose uploading a pre-procedural external image of the subject) and registering the image to patient coordinates (Abstract, [0088], [0112] disclose aligning the subject coordinate system with the uploaded image); 
generating a procedure report based on a procedure (figs. 3A-B, [0110]-[0111] show the report displays a view showing the current placement of the insertion device) comprising inserting a probe into the portion of the body anatomy ([0112], “the caregiver inserting the insertion medical device…manually maneuvering the medical implement into the subject’s body, so as to guide it to the desired location in the body” the maneuvering of the medical implement to the desired location in the body is considered to be the procedure), the probe comprising a tool tip configured to identify the position of the probe relative to the registered image ([0096] discloses one or more sensors are located at the tip of the insertion device to allow tracking of the device. Figs. 3A-B show that the position of the tip is known relative to the registered image) and navigating the probe within the portion of the body anatomy ([0112], “inserting the insertion medical device…manually maneuvering the medical implement into the subject’s body”, the insertion medical device is considered to be the probe), the procedure report comprising one or more components related to the procedure, the one or more components comprising a visual indication of areas of the portion of the body anatomy navigated to by the probe (figs. 3A-B, [0110]-[0111] disclose viewing a live or playback display of placement of the insertion device that has been generated on monitor 212); and 
providing the procedure report in a selected format (Fig. 3B, [0110]-[0111] disclose the playback view provides three distinct views, frontal, axial, and lateral that show a play by play of the movement of the insertion device over the entire procedure. The multiple views and “playback” recording are considered the selected format provided upon termination of the procedure).
Regarding claim 17, Besser teaches a system (Abstract) comprising: 
a probe (0101] discloses the system 200 includes an insertion medical device which is considered the probe), the probe configured to navigate at least a portion of a patient's body ([0112], “inserting the insertion medical device…manually maneuvering the medical implement into the subject’s body”, the insertion medical device is considered to be the probe); 
a processor (processor 110 in fig. 1), the processor configured to: 
receive an image of the portion of a body anatomy of a patient (Abstract,[0081], [0088], [0112] disclose uploading a pre-procedural external image of the subject) and register the image to patient coordinates (Abstract, [0088], [0112] disclose aligning the subject coordinate system with the uploaded image); 
generate a procedure report based on a procedure (figs. 3A-B, [0110]-[0111] show the report displays a view showing the current placement of the insertion device) comprising inserting the probe into the portion of the body anatomy ([0112], “the caregiver inserting the insertion medical device…manually maneuvering the medical implement into the subject’s body, so as to guide it to the desired location in the body” the maneuvering of the medical implement to the desired location in the body is considered to be the procedure), the probe comprising a tool tip configured to identify the position of the probe relative to the registered image ([0096] discloses one or more sensors are located at the tip of the insertion device to allow tracking of the device. Figs. 3A-B show that the position of the tip is known relative to the registered image) and navigating the probe within the portion of the body anatomy ([0112], “inserting the insertion medical device…manually maneuvering the medical implement into the subject’s body”, the insertion medical device is considered to be the probe), the procedure report comprising one or more components related to the procedure, the one or more components comprising a visual indication of areas of the portion of the body anatomy navigated to by the probe (figs. 3A-B, [0110]-[0111] disclose viewing a live or playback display of placement of the insertion device that has been generated on monitor 212); and 
provide the procedure report in a selected format (Fig. 3B, [0110]-[0111] disclose the playback view provides three distinct views, frontal, axial, and lateral that show a play by play of the movement of the insertion device over the entire procedure. The multiple views and “playback” recording are considered the selected format provide upon termination of the procedure).
Regarding claims 2, 15, and 18, Besser teaches the methods of claims 1 and 14 and the system of claim 17, as set forth above. Besser further teaches the one or more components are further selected from at least one of the image (figs. 3A-B show that the provided view is of the image of the subjects upper torso), the registering the image to patient coordinates (figs. 3A-B show that the provided view is of the image of the subjects upper torso and Abstract, [0088], [0112] disclose the uploaded image is aligned with the subject coordinate system), a navigation procedure (figs. 3A-B, [0110]-[0111] disclose the view shows the placement of the insertion device throughout the subject which is seen as being representative of a navigation procedure), a type of probe, a three dimensional procedure overview ([0025] discloses that the anatomic map is in 3D), and a procedure conclusion ((Fig. 3B, [0110]-[0111] disclose providing a playback of the procedure which is considered to be a procedure conclusion). 
Regarding claims 3, 16, and 19, Besser teaches the methods of claims 1 and 14 and the system of claim 17, as set forth above. Besser further teaches receiving at least a point of interest within the body anatomy ([0072] and [0081] disclose detecting whether the insertion device has been positioned in the stomach rather than the patient’s lungs. Therefore the stomach is seen as the received point of interest. Additionally, [0016] discloses identifying landmarks that are used to determine a successful insertion); and 24 6429648.1JNJBIO-6281USNP1 (ID-1664VK)
determining, from the procedure report, that the probe navigated to the point of interest during the procedure ([0035] discloses “displaying the path of the distal tip section of the insertion device on the anatomic map and thus facilitates determination of a successful medical procedure” if the insertion device did not make it past the anatomical landmarks and to the stomach the procedure would be deemed unsuccessful).
Regarding claim 7, Besser teaches the method of claim 1, as set forth above. Besser further teaches the procedure is an Ear Nose and Throat (ENT) procedure ([0062] discloses an example procedure is the insertion of a feeding tube and [0097] discloses the feeding tube is a nasoenteral feeding tube which is inserted through the nose and down the throat).
Regarding claim 8, Besser teaches the method of claim 1, as set forth above. Besser further teaches the image is one of a computed tomography (CT) image and a magnetic resonance (MR) image ([0112] discloses the loaded pre-procedural image is obtained using CT or MRI).
Regarding claim 9, Besser teaches the method of claim 1, as set forth above. Besser further teaches registering the image to patient coordinates comprises aligning the image to anatomical reference points at a current position of the patient ([0088] discloses aligning the subject coordinate system with the uploaded image by aligning the registered first and second anatomic landmarks with the location of the first and second anatomic landmarks in the uploaded image. [0083], [0093] disclose the markers representing the anatomical landmarks are marked on the subjects torso and therefore represent the current position of the patient).
Regarding claim 10, Besser teaches the method of claim 1, as set forth above. Besser further teaches the tool tip comprises a magnetic sensor ([0045] discloses that the position sensor being used are magnetic field sensors and are tip sensors located on the catheter/tube/stylet).
Regarding claim 11, Besser teaches the method of claim 1, as set forth above. Besser further teaches the selected format is determined based on a predetermined preference ([0027] discloses that the different views of the anatomic map that is to be displayed on the monitor are based on the chest image view acquired prior to the procedure, therefore the view acquired prior to the procedure is seen as the predetermined preference for the view/s displayed as the anatomic map).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besser in view of Ingel et al. (US 20190164633, hereinafter Ingel).
Regarding claim 4, Besser teaches the method of claim 1, as set forth above. Besser further teaches the procedure report is provided in a timeline format (fig. 3B shows a playback timeline that shows what time during the procedure the view was taken). Besser does not specifically teach the timeline is segmented based on at least one of a user action and a system action.
However,
Ingel in a similar field of endeavor teaches segmenting the timeline based on at least one of a user action and a system action ([0040] discloses the timeline viewer can depict interactive events such as user generated points, ablation events with start and stop times, pacing events with start and stop times. The user generated points are considered to be a user action and the determination of an ablation event such as start and stop times is considered a system event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Besser to have the timeline be segmented based on at least one of a user action and a system action. The motivation to apply the known technique of segmenting the timeline based on at least one of a user action and a system action of Ingel to the method of Besser would be to allow for the predictable results of being able to navigate to specific events during the procedure more easily and quicker than having to search through the timeline.
Regarding claim 5, Besser in view of Ingel teaches the method of claim 4, as set forth above. Ingel further teaches the timeline format segmented based on user action comprises providing a set of data corresponding to a point in time during the procedure, the point in time determined by a selected user action from a plurality of user actions during the procedure ([0040] discloses the interactive event timeline viewer depicts user generated points and [0044], fig. 4 show that multiple user generated points 440 are generated throughout the procedure).
Regarding claim 6, Besser in view of Ingel teaches the method of claim 4, as set forth above. Ingel further teaches the timeline format segmented based on system status comprises providing a set of data corresponding to a point in time during the procedure, the point in time determined by a selected system status from a plurality of system statuses during the procedure ([0040] discloses the interactive event timeline viewer depicts at least ablation events with start and stop times and pacing events with start and stop times. Each of the start and stop times are seen as a change in status of the system and therefore system has a plurality of system status updates).
Regarding claim 20, Besser teaches the system of claim 17, as set forth above. Besser further teaches the procedure report is provided, via a display, in a timeline format (fig. 3B shows a playback timeline that shows what time during the procedure the view was taken which is displayed on monitor 212, [0110]). Besser does not specifically teach the timeline is segmented based on at least one of a user action and a system action.
However,
Ingel in a similar field of endeavor teaches segmenting the timeline based on at least one of a user action and a system action ([0040] discloses the timeline viewer can depict interactive events such as user generated points, ablation events with start and stop times, pacing events with start and stop times. The user generated points are considered to be a user action and the determination of an ablation event such as start and stop times is considered a system event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Besser to have the timeline be segmented based on at least one of a user action and a system action. The motivation to apply the known technique of segmenting the timeline based on at least one of a user action and a system action of Ingel to the system of Besser would be to allow for the predictable results of being able to navigate to specific events during the procedure more easily and quicker than having to search through the timeline.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besser in view of Sauer et al. (US 20060281971, hereinafter Sauer).
	Regarding claim 12, Besser teaches the method of claim 1, as set forth above. Besser does not specifically teach providing the procedure report comprises providing the report to an external system.
	However,
	Sauer in a similar field of endeavor teaches providing the procedure report comprises providing the report to an external system ([0016] discloses that the position and orientation of the surgical instruments and endoscope are tracked and graphically shown in a 3D model of the patient that includes a combination of preoperative images. [0025] then discloses “any of these images may be displayed on an external display”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Besser to have providing the procedure report comprise providing the report to an external system. The motivation to apply the known technique of providing the procedure report comprises providing the report to an external system of Sauer to the method of Besser would be to allow for the predictable results of having someone not at the sight of the procedure be able to view the report and provide feedback.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besser in view of Sun et al. (US 20210153941, hereinafter Sun).
	Regarding claim 13, Besser teaches the method of claim 1, as set forth above. Besser does not specifically teach the procedure report comprises a comparison to at least one of one or more previous procedures and a recognized standard.
	However,
	Sun in a similar field of endeavor teaches the procedure report comprises a comparison to at least one of one or more previous procedures and a recognized standard ([0068], “obtaining a pose parameter of a feature portion of an osteotomy guide tool in a coordinate system of a trackable element; and comparing the obtained pose parameter of the feature portion of the osteotomy guide tool with a corresponding standard value” and [0086] discloses the pose parameter includes position and posture of the guiding feature in the coordinate system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Besser to have the procedure report comprise a comparison to at least one of one or more previous procedures and a recognized standard. The motivation to apply the known technique of having the procedure report comprise a comparison to at least one of one or more previous procedures and a recognized standard of Sun to the method of Besser would be to allow for the predictable results of knowing whether the user guided the probe correctly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791